Per Curiam.
Defendant Enrique Acea Rosell was charged with having committed the act of sodomy in violation of MCLA § 750.158 (Stat Ann 1962 Rev § 28.355), in 1966 in the city of Detroit. He was tried by the court without a jury on October 6, 1967, and found guilty.
The appeal tests the sufficiency of the evidence for a finding of guilty beyond a reasonable doubt. The people file a motion to affirm the conviction.
A review of defendant’s brief, the motion to affirm, and the record discloses sufficient evidence to sustain the conviction, if such testimony were believed by the trial court.
Accordingly, the motion to affirm is granted.